

116 HR 6512 IH: Voter Notification of Timely Information about Changes in Elections Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6512IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Phillips (for himself, Ms. McCollum, Mrs. Napolitano, Mr. Deutch, Mr. Malinowski, Mr. Moulton, and Mr. Allred) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to require State and local election officials to conduct public education campaigns to notify individuals of changes in the administration of elections for Federal office in response to emergencies affecting public health and safety, to require the websites of such officials to be fully accessible to individuals with disabilities and to meet best practices established by the National Institute for Science and Technology for ensuring the continuing operation of such websites in the event of emergencies affecting public health and safety, and for other purposes.1.Short titleThis Act may be cited as the Voter Notification of Timely Information about Changes in Elections Act or the Voter Notice Act.2.Public education campaigns in event of changes in elections in response to emergencies(a)Requirement for election officials To conduct campaignsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Public education campaigns in event of changes in elections in response to emergencies(1)RequirementIf the administration of an election for Federal office, including the methods of voting or registering to vote in the election, is changed in response to an emergency affecting public health and safety, the appropriate State or local election official shall conduct a public education campaign through at least one direct mailing to each individual who is registered to vote in the election, and through additional direct mailings, newspaper advertisements, broadcasting (including through television, radio, satellite, and the Internet), and social media, to notify individuals who are eligible to vote or to register to vote in the election of the changes.(2)Frequency and methods of providing informationThe election official shall carry out the public education campaign under this subsection at such frequency, and using such methods, as will have the greatest likelihood of providing timely knowledge of the change in the administration of the election to those individuals who will be most adversely affected by the change.(3)Language accessibilityIn the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), the appropriate election official shall ensure that the information disseminated under a public education campaign conducted under this subsection is provided in the language of the applicable minority group as well as in the English language, as required by section 203 of such Act.(4)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office..(b)Conforming amendment relating to effective dateSection 302(e) of such Act (52 U.S.C. 21082(e)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsection (d), each State.3.Requirements for websites of election officials(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Requirements for websites of election officials(a)AccessibilityEach State and local election official shall ensure that the official public website of the official is fully accessible for individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation as the website provides for other individuals.(b)Continuing operation in case of emergencies(1)Establishment of best practices(A)In generalThe Director of the National Institute of Standards and Technology shall establish and regularly update best practices for ensuring the continuing operation of the official public websites of State and local election officials during emergencies affecting public health and safety.(B)DeadlineThe Director shall first establish the best practices required under this paragraph as soon as practicable after the date of the enactment of this section, but in no case later than August 15, 2020.(2)Requiring websites to meet best practicesEach State and local election official shall ensure that the official public website of the official is in compliance with the best practices established by the Director of the National Institute of Standards and Technology under paragraph (2).(c)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office..(b)Conforming amendment relating to adoption of voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—(1)by striking and at the end of paragraph (2);(2)by striking the period at the end of paragraph (3) and inserting ; and; and(3)by adding at the end the following new paragraph:(4)in the case of the recommendations with respect to section 304, as soon as practicable after the date of the enactment of this paragraph, but in no case later than August 15, 2020..(c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III.(d)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Requirements for websites of election officials..4.Payments by Election Assistance Commission to States for costs of compliance(a)Availability of paymentsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:7Payments for Costs of Compliance With Certain Requirements Relating to Public Notification297.Payments(a)Availability and use of paymentsThe Commission shall make a payment to each eligible State to cover the costs the State incurs or expects to incur in meeting the requirements of section 302(d) (relating to public education campaigns in event of changes in elections in response to emergencies) and section 304 (relating to requirements for the websites of election officials).(b)Schedule of paymentsAs soon as practicable after the date of the enactment of this part, and not less frequently than once each calendar year thereafter, the Commission shall make payments under this part.(c)Administration of paymentsThe chief State election official of the State shall receive the payment made to a State under this part, and may use the payment for the purposes set forth in this part without intervening action by the legislature of the State.297A.Amount of payment(a)In generalThe amount of a payment made to an eligible State for a year under this part shall be determined by the Commission on the basis of the information provided by the State in its application under section 297B.(b)Continuing availability of funds after appropriationA payment made to an eligible State under this part shall be available without fiscal year limitation.297B.Requirements for eligibility(a)ApplicationEach State that desires to receive a payment under this part for a fiscal year shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.(b)Contents of applicationEach application submitted under subsection (a) shall—(1)describe the activities for which assistance under this part is sought; and(2)provide an estimate of the costs the State has incurred or expects to incur in carrying out the provisions described in section 297, together with such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this part. 297C.Authorization of appropriationsThere are authorized to be appropriated for payments under this part such sums as may be necessary for each of the fiscal years 2020 through 2023.297D.Reports(a)Reports by recipientsNot later than the 6 months after the end of each fiscal year for which an eligible State received a payment under this part, the State shall submit a report to the Commission on the activities conducted with the funds provided during the year.(b)Reports by Commission to committeesWith respect to each fiscal year for which the Commission makes payments under this part, the Commission shall submit a report on the activities carried out under this part to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:Part 7—Payments for Costs of Compliance With Certain Requirements Relating to Public Notification Sec. 297. Payments. Sec. 297A. Amount of payment. Sec. 297B. Requirements for eligibility. Sec. 297C. Authorization of appropriations. Sec. 297D. Reports..